     Case 2:21-cv-00444-JAM-CKD Document 6 Filed 03/19/21 Page 1 of 2


 1   MAYER BROWN LLP
     ARCHIS A. PARASHARAMI (SBN 321661)
 2   aparasharami@mayerbrown.com
 3   1999 K Street, N.W.
     Washington, DC 20006-1101
 4   Telephone: (202) 263-3000
     Facsimile: (202) 263-3300
 5
     Attorneys for Defendants
 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10                                  SACRAMENTO DIVISION
11
     KATHY BOW, ROBERT PAPP, AND                 Case No. 2:21-cv-00444-JAM-CKD
12
     SUSAIN WEISINGER,
13                                               Assigned to the Hon. John A. Mendez
                      Plaintiffs,
14                                               ORDER GRANTING INITIAL EX
            vs.                                  PARTE REQUEST FOR EXTENSION
15                                               OF TIME TO RESPOND TO
     CEBRIDGE TELECOM CA, LLC (D/B/A             COMPLAINT
16   SUDDENLINK COMMUNICATIONS);
     ALTICE USA, INC.; CEQUEL
17   COMMUNICATIONS, LLC; CEBRIDGE               Action Filed: January 15, 2021
18   ACQUISITION, L.P.; CEQUEL III               Amended Complaint Filed: February 1,
     COMMUNICATIONS I, LLC; AND DOES 1           2021
19   THROUGH 10, INCLUSIVE,                      Removal Date: March 11, 2021

20                    Defendants.
21

22

23

24

25

26

27

28


                                                                                     ORDER;
                                                            CASE NO. 2:21-CV-00444-JAM-CKD
     Case 2:21-cv-00444-JAM-CKD Document 6 Filed 03/19/21 Page 2 of 2


 1          WHEREAS, the Court, having considered Defendants’ Initial Ex Parte Request for
 2   Extension of Time to Respond to Complaint (“Request”), together with the supporting Affidavit of
 3   Archis A. Parasharami, as well as the record and proceedings to date in the above-captioned action,
 4          IT IS HEREBY ORDERED that Defendants’ Request is GRANTED.
 5          IT IS HEREBY FURTHER ORDERED that Defendants’ deadline to respond to the
 6   complaint shall be extended to and including April 15, 2021.
 7

 8
     Dated: March 18, 2021                           /s/ John A. Mendez
 9
                                                     THE HONORABLE JOHN A. MENDEZ
10                                                   UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -1-
                                                                                               ORDER;
                                                                      CASE NO. 2:21-CV-00444-JAM-CKD
